Citation Nr: 0936098	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-37 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
November 1958 and National Guard service from April 1967 to 
October 1993.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2008, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, that VA assist a claimant in providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The development requested by the Board's December 2008 remand 
was not completed.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  It imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.

Pursuant to the December 2008 remand, in July 2009 VA 
scheduled the Veteran for an audiological examination to 
determine the nature and etiology of his hearing loss and 
tinnitus.  The corresponding examination report revealed 
hearing loss for VA purposes.  38 C.F.R. § 3.385 (2008).  The 
examiner addressed the etiology of the Veteran's tinnitus but 
failed to address the etiology of his hearing loss.  However, 
since the examiner linked the Veteran's tinnitus to hearing 
loss but did not comment on the etiology of the hearing loss, 
the issue of service connection for tinnitus must be remanded 
because it is inextricably intertwined with the issue of 
entitlement to service connection for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder 
to the examiner who conducted the July 
2009 VA examination (or a suitable 
substitute if this individual is 
unavailable) for an addendum.  

Following a review of the relevant 
medical evidence in the claims file, 
the objective medical history (which 
includes: (a) service personnel records 
reflecting that the Veteran served as a 
ground power and support engine 
repairman during his period of active 
duty from January 1955 to November 
1958, and as a track vehicle repairman 
during his National Guard service, and; 
(b) the report of a May 1986 Reserve 
quadrennials physical examination 
showing hearing loss for VA purposes), 
and the July 2009 VA examination 
report, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that 
any hearing loss is causally related to 
the Veteran's active duty service from 
January 1955 to November 1958, or his 
subsequent National Guard service.  

2.  Then, readjudicate the Veteran's 
claim for service connection for 
bilateral hearing loss and tinnitus.  If 
any benefit sought on appeal remains 
denied, provide the Veteran with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




